DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Change in Examiner
	Please note a change in examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte et al. (US 20130039147) (hereinafter, “Witte et al. ‘147”).
Regarding claim 1, Witte et al. ‘147 teach (Fig. 2a, 31a-d, 32a, 34) a method for 3D or 4D non- invasive imaging (“...imaging modalities such as ultrasonography and magnetic resonance offer second- stage detection that can provide useful information without having to perform an invasive procedure...” (Para. [0004]), the method comprising:
providing a 2D wideband ultrasound transducer array (Fig. 31a-d; “The array can be one- dimensional (particularly a linear array), two-dimensional (particularly a planar array), or three- dimensional.” (Para. [0019]), “...produces a corresponding wideband ultrasonic emission from the situs.” (Para. [0006]), Fig. 32a; “The distance between the individual detectors in the array may affect various parameters such as bandwidth. The widest bandwidth can be achieved if the 
delivering an ultrasound beam non-invasively to a body part using the transducer array (Fig. 2a shows the probe in contact with tissue; “...the device 10 includes an ultrasonic (US) detector portion 12 and a photoacoustic (PA) portion 14. The US detector portion 12 can be configured as a conventional US detector array.” (Para. [0125])), the ultrasound beam being in the form of cylindrically focused waves (“...the optical system desirably comprises at least one axially movable lens element for selectively adjusting light-beam focus appropriate for a given depth of the situs in the sample...” (Para. [0017]), “The device 100 can include one or more optical elements (not shown) for shaping the beam 110 as required. For example, a converging lens can be placed in the path of the beam 110 to "focus" the beam at the desired depth in the tissue... The lenses are not limited to spherical lenses...” (Para. [0107]); Fig. 2a lens 34; note that spherical lenses are used, wherein an inherent characteristic of spherical lenses is providing an ultrasound beam in the form of spherically focused waves); and
mapping electrical current in the body part using the providing and delivering steps (Fig. 34; “acoustic pressure P(x, y, z, t) is focused on a conductive location 200 across which an electrical current | is passed. By Ohm's Law, as the electrical current is passing through the location 200, and as the location experiences the acoustic pressure, the location experiences a local resistivity modulation p(x, y, z, t). The resistivity modulation is proportional to the electrical current density in the material, and the resistivity changes are proportional to the corresponding pressure changes.” (Para. [0095])). With that and Eqn. 1 ce = —kAP), the locations of the electrical current can be mapped.

Regarding claim 3, Witte et al. ‘147 teach the step of mapping uses an imaging technique selected from the group consisting of acoustoelectric imaging, 3D pulse echo ultrasound, Doppler blood flow imaging, and a combination thereof (“...comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]), “..."Doppler-mode" in which the Doppler effect is exploited to produce velocity information associated with the image, useful in imaging blood flow, for example.” (Para. [0120])).
Regarding claim 4, Witte et al. ‘147 teach the step of mapping uses acoustoelectric imaging (“...comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]) “The fundamental relationship of Equation (5), based on the general AE equation (Equation (1)), directly relates properties of the acoustic field to the detected signal. If the sensing element of the hydrophone is thin relative to the acoustic wavelength (e.g., .lamda./10) and small compared to the size of the ultrasound 
Regarding claim 5, Witte et al. ‘147 teach the transducer array comprises a rectangular aperture (“The sound is focused either by the shape of the sending transducer(s), a "lens" in front of the transducer, or a complex set of control pulses from the ultrasonic scanning machine. Focusing produces a shaped acoustic wave propagating from the transducer.” (Para. [0005]), FIG. 9(a) is a plan view of a rectangular dumbbell acousto-electric hydrophone.)
Regarding claim 6, Witte et al. ‘147 teach that the transducer array allows for excitation pulses with linear or nonlinear coding schemes (“The fitted lines indicate a good linear response for all transducer pressures: correlation coefficient R&gt;0.95 at all pressures except 125 kPa, for which R&gt;0.90. Even at the lowest transducer level of 125 kPa, a least-squares regression of the data shows a strong linear relationship between the sensitivity and the applied voltage, up to 20 V (the limit of the function generator).” (Para. [0196]).
Regarding claim 7, Witte et al. ‘147 teach (Fig. 15b) operating the transducer array at a center frequency of substantially 0.3 MHz - 5 MHz and >50% fractional bandwidth (“...bandwidth for a 100% ITO (no gold) dumbbell hydrophone having a 75-.mu.m sensitivity zone. FIG. 15(a) is an AE signal time trace, and FIG. 15(b) is a corresponding fast Fourier transform showing 2nd and 3.rd harmonics of the response to the 2.25-MHz transducer.” (Para. [0200])).

Regarding claim 11, Witte et al. teach a 3D or 4D non-invasive imaging system comprising:
a 2D wideband ultrasound transducer array (Fig. 2a shows the probe in contact with tissue; “..the device 10 includes an ultrasonic (US) detector portion 12 and a photoacoustic (PA) portion 14. The US detector portion 12 can be configured as a conventional US detector array.” (Para. [0125])) that delivers an ultrasound beam non- invasively to a body part, the ultrasound beam being in the form of plane waves with no focus, spherically focused waves, or cylindrically focused waves (“...the optical system desirably comprises at least one axially movable lens element for selectively adjusting light-beam focus appropriate for a given depth of the situs in the sample...” (Para. [0017]), “The device 100 can include one or more optical elements (not shown) for shaping the beam 110 as required. For example, a converging lens can be placed in the path of the beam 
a mapping system that maps electrical current in the body part using information obtained via the ultrasound beam delivered by the transducer array (Fig. 34; “acoustic pressure P(x, y, z, t) is focused on a conductive location 200 across which an electrical current | is passed. By Ohm's Law, as the electrical current is passing through the location 200, and as the location experiences the acoustic pressure, the location experiences a local resistivity modulation p(x, y, z, t). The resistivity modulation is proportional to the electrical current density in the material, and the resistivity changes are proportional to the corresponding pressure changes.” (Para. [0095])). With that and Eqn. 1 ce = —kAP), the locations of the electrical current can be mapped.
Regarding claim 12, Witte et al. ‘147 teach that the mapping system uses electrical beam steering without the need to physically move the transducer array to map the electrical current in the body part (“The detected AE signal is linearly proportional to the injected bias current | (gain mechanism controlled by the operator) and local pressure AP (measured parameter). Finally, the full 3-D spatial pattern of the ultrasound beam can be obtained by either: (1) mechanically or electronically steering the ultrasound beam relative to the hydrophone or (2) incorporating the hydrophone with an array of detectors.” (Para. [0120])).
Regarding claim 13, Witte et al. ‘147 teach that the mapping system uses an imaging technique selected from the group consisting of acoustoelectric imaging, 3D pulse echo ultrasound, Doppler blood flow imaging, and a combination thereof, to map the electrical current in the body part (“...comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]), “..."Doppler-mode" in which the Doppler effect is exploited to produce velocity information associated with the image, useful in imaging blood flow, for example.” (Para. [0120])).
Regarding claim 14, Witte et al. ‘147 teach that the mapping system uses acoustoelectric imaging to map the electrical current in the body part (“...comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with 
Regarding claim 15, Witte et al. ‘147 teach that the transducer array comprises a rectangular aperture (“The sound is focused either by the shape of the sending transducer(s), a “lens" in front of the transducer, or a complex set of control pulses from the ultrasonic scanning machine. Focusing produces a shaped acoustic wave propagating from the transducer.” (Para. [0005]), FIG. 9(a) is a plan view of a rectangular dumbbell acousto-electric hydrophone.) .
Regarding claim 16, Witte et al. ‘147 teach that the transducer array allows for excitation pulses with linear or nonlinear coding schemes (“The fitted lines indicate a good linear response for all transducer pressures: correlation coefficient R&gt;0.95 at all pressures except 125 kPa, for which R&gt;0.90. Even at the lowest transducer level of 125 kPa, a least-squares regression of the data shows a strong linear relationship between the sensitivity and the applied voltage, up to 20 V (the limit of the function generator).” (Para. [0196]).
Regarding claim 17, Witte et al. ‘147 teach (Fig. 15b) that the transducer array is configured to operate at a center frequency of substantially 0.3 MHz - 5 MHz and >50% 
Regarding claim 19, Witte et al. ‘147 teach (Fig. 15b)that the transducer array is configured to operate at a center frequency of substantially 1 MHz - 20 MHz and >50% fractional bandwidth (“Electrical pulses produced by the machine are converted by certain of the piezoelectric transducer(s) into corresponding ultrasound pulses of a desired frequency (usually between 2 and 18 MHz).” (Para. [0005]), “...bandwidth for a 100% ITO (no gold) dumbbell hydrophone having a 75-.mu.m sensitivity FIG. 15(a) is an AE signal time trace, and FIG. 15(b) is a corresponding fast Fourier transform showing 2nd and 3.rd harmonics of the response to the 2.25-MHz transducer.” (Para. [0200]), “The particular reference probe was a linear array transducer (7 MHz center frequency) containing 128 detector elements...” (Para. [0171])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (US 20130039147), in view of Witte et al. (US 20080183076) (hereinafter, “Witte et al. ‘076”).
Regarding claim 8, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the brain.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the brain (“A beam of pulsed ultrasound...is focused on or into a living tissue...a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue...” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the brain, as taught by Witte et al. ‘076, in order to allow for scanning of the brain, to obtain information about the nervous system, and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 10, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the heart.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the heart (“A beam of pulsed ultrasound...is focused on or into a living tissue ...a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue, myocytes, cardiomyocytes, muscle fibers, cardiac tissue, skeletal muscle, cell membranes, micelles, artificial membranes and ion channels.” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the heart, as taught by Witte et al. ‘076, in order to allow for scanning of heart and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 18, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the brain.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the brain (“A beam of pulsed ultrasound...is focused on or into a living tissue ...a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue...” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the brain, as taught by Witte et al. ‘076, in order to allow for scanning of the brain, to obtain information about the nervous system, and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 20, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the heart.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the heart (“A beam of pulsed ultrasound...is focused on or into a living tissue ...a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue, myocytes, cardiomyocytes, muscle fibers, cardiac tissue, skeletal muscle, cell membranes, micelles, artificial membranes and ion channels.” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the heart, as taught by Witte et al. ‘076, in order to allow for scanning of heart and accurately map the electrically active tissue (Para. [0041]).
Response to Arguments
Although moot in view of the present amendments, Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Witte does not disclose an unfocused or cylindrically focused wave.
However, as cited above at paragraph 107, both an unfocused or cylindrically focused wave are disclosed as useful and predictable in Witte.  Accordingly, Witte reads on the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793